974 So. 2d 1118 (2008)
Shontel REDDICK, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3924.
District Court of Appeal of Florida, First District.
January 18, 2008.
Rehearing Denied February 22, 2008.
Shontel Reddick, pro se, Appellant.
Bill McCollum, Attorney General, and Terry P. Roberts, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The Appellant challenges the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of *1119 Criminal Procedure 3.800(a). Because the trial court's order was issued during the pendency of the Appellant's direct appeal, we quash the order of denial. See Holiday v. State, 845 So. 2d 252 (Fla. 1st DCA 2003); Daniels v. State, 712 So. 2d 765 (Fla.1998); Burch v. State, 721 So. 2d 1198 (Fla. 1st DCA 1998).
ORDER QUASHED.
ALLEN, KAHN, and DAVIS, JJ., concur.